[Cite as State v. Haddix, 2012-Ohio-4259.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. Sheila G. Farmer, J.
                                             :       Hon. Julie A. Edwards, J.
-vs-                                         :
                                             :
DOUGLAS HADDIX                               :       Case No. 2011CA00276
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 1995CR0111



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 17, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN D. FERRERO                                      DOUGLAS HADDIX, PRO SE
Prosecuting Attorney                                 Inmate No. 304-270
By: RONALD MARK CALDWELL                             Trumbull Correctional Institution
110 Central Plaza South                              P.O. Box 901
Suite 510                                            Leavittsburg, OH 44430
Canton, OH 44702-1413
Stark County, Case No. 2011CA00276                                                       2

Farmer, J.

       {¶1}   On February 2, 1995, the Stark County Grand Jury indicted appellant,

Douglas Haddix, on three counts of rape in violation of R.C. 2907.02, one count of

felonious assault in violation of R.C. 2907.12, one count of gross sexual imposition in

violation of R.C. 2907.05, and one count of endangering children in violation of R.C.

2919.22. Said charges arose from incidents involving a minor under the age of thirteen.

       {¶2}   A jury trial commenced on April 25, 1995. At the conclusion of the state's

case-in-chief, the trial court dismissed the endangering count. The jury found appellant

guilty as charged save for one of the rape counts. By judgment entry filed May 30,

1995, the trial court sentenced appellant to an aggregate indeterminate term of

seventeen to fifty years in prison.

       {¶3}   Appellant appealed and this court affirmed his convictions and sentences.

State v. Haddix (June 3, 1996), Stark App. No. 95-CA-0175.

       {¶4}   Thereafter, appellant filed postconviction relief petitions in 1997 and 1999.

The trial court denied appellant's arguments therein and dismissed the petitions, and

this court affirmed the trial court's decisions. State v. Haddix (September 28, 1998),

Stark App. No. 1998-CA-0096; State v. Haddix (November 15, 1999), Stark App. No.

1999-CA-00227.

       {¶5}   On November 15, 2011, appellant filed a motion to dismiss for want of

jurisdiction challenging the subject matter jurisdiction of the trial court. By judgment

entry filed November 16, 2011, the trial court denied the motion.

       {¶6}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:
Stark County, Case No. 2011CA00276                                     3


                                      I

      {¶7}   "THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT

DENYING HIS MOTION TO DISMISS FOR WANT OF JURISDICTION SINCE THE

PROSECUTION FAILED TO SHOW PROOF THAT ANY ELEMENT OF AN OFFENSE

TOOK PLACE IN OHIO."

                                     II

      {¶8}   "THE TRIAL COURT ERRED IN DENYING THE MOTION TO DISMISS

FOR   WANT     OF   JURISDICTION     WHEN   IT   ADMITTED   OUT-OF-COURT

STATEMENTS INTO TRIAL CONTRARY TO THE CONFRONTATION CLAUSE BAR

OF THE SIXTH AMENDMENT."

                                     III

      {¶9}   "THE TRIAL COURT ERRED IN DENYING THE MOTION OF DISMISS

FOR WANT OF JURISDICTION WHERE THE COURT CONTRARY TO THE

COMMON-LAW AND THE SIXTH AMENDMENT ADMITTED A PRIOR OUT-OF-

COURT IDENTIFICATION STATEMENT INTO TRIAL WITHOUT CONDUCTING A

HEARING TO CROSS-EXAMINE THE DECLARANT."

                                     IV

      {¶10} "THE TRIAL COURT ERRED IN DENYING A DISMISSAL FOR WANT

OF JURISDICTION WHERE CONTRARY TO BOTH THE COMMON-LAW AND THE

SIXTH AMENDMENT THE COURT PREVENTED APPELLANT FROM MEETING

FACE-TO-FACE WITH THE WITNESS AGAINST HIM AT TRIAL IN VIOLATION OF

HIS DUE PROCESS RIGHT TO A FAIR TRIAL."
Stark County, Case No. 2011CA00276                                                          4


                                              V

      {¶11} "THE TRIAL COURT ERRED IN DENYING THE MOTION TO DISMISS

FOR    WANT     OF   JURISDICTION         WHEN        THE      WRONGFUL       CONDUCT     OF

PROSECUTION DEPRIVED APPELLANT OF HIS SIXTH AND FOURTEENTH

AMENDMENT RIGHT TO CROSS-EXAMINE THE WITNESS AGAINST HIM AT

TRIAL."

                                              VI

      {¶12} "THE TRIAL COURT ERRED IN DENYING THE MOTION TO DISMISS

FOR    WANT     OF    JURISDICTION        WHERE         THE        EVIDENCE   IS   ILLEGALLY

INSUFFICIENT TO SUSTAIN A CONVICTION OF GUILT BEYOND A REASONABLE

DOUBT."

                                              VII

      {¶13} "THE JUDGMENT OF CONVICTION IS CONTRARY TO LAW."

                                             VIII

      {¶14} "THE SENTENCE IMPOSED ON THE APPELLANT IS CONTRARY TO

LAW AND VIOLATES THE DOUBLE JEOPARDY CLAUSE OF THE FIFTH

AMENDMENT SENTENCE ENTRY."

                                I, II, III, IV, V, VI, VII, VIII

      {¶15} Appellant claims the trial court erred in dismissing his motion to dismiss for

want of jurisdiction challenging the subject matter jurisdiction of the trial court based

upon several issues. We disagree.

      {¶16} Appellant was originally sentenced on May 30, 1995.                    Appellant's

convictions and sentences were affirmed by this court on June 3, 1996. Thereafter,
Stark County, Case No. 2011CA00276                                                            5


appellant filed two postconviction relief petitions, one in 1997 and one in 1999, which

were denied by the trial court. This court affirmed the decisions on September 28, 1998

and November 15, 1999. On November 15, 2011, appellant filed the subject motion to

dismiss which the trial court denied on November 16, 2011.

       {¶17} In State v. Reynolds (1997), 79 Ohio St.3d 158, the Supreme Court of

Ohio set forth the standard by which postconviction motions are to be reviewed in light

of R.C. 2953.21:

       {¶18} "Where a criminal defendant, subsequent to his or her direct appeal, files

a motion seeking vacation or correction of his or her sentence on the basis that his or

her constitutional rights have been violated, such a motion is a petition for

postconviction relief as defined in R.C. 2953.21."

       {¶19} The Reynolds court at 160 explained despite its caption, a motion meets

the definition of a petition for postconviction relief if it is (1) filed subsequent to a direct

appeal; (2) claims a denial of constitutional rights; (3) seeks to render the judgment

void; and (4) asks for vacation of the judgment and sentence.

       {¶20} Accordingly, in reviewing appellant's motion to dismiss, we find it to be a

petition for postconviction relief as defined in R.C. 2953.21. Based upon appellant's

past filings, the subject motion was a successive petition for postconviction relief. R.C.

2953.23 governs successive petitions and states the following in pertinent part, as

subsection (A)(2) is not applicable sub judice:

       {¶21} "(A) Whether a hearing is or is not held on a petition filed pursuant to

section 2953.21 of the Revised Code, a court may not entertain a petition filed after the

expiration of the period prescribed in division (A) of that section or a second petition or
Stark County, Case No. 2011CA00276                                                           6


successive petitions for similar relief on behalf of a petitioner unless division (A)(1) or (2)

of this section applies:

       {¶22} "(1) Both of the following apply:

       {¶23} "(a) Either the petitioner shows that the petitioner was unavoidably

prevented from discovery of the facts upon which the petitioner must rely to present the

claim for relief, or, subsequent to the period prescribed in division (A)(2) of section

2953.21 of the Revised Code or to the filing of an earlier petition, the United States

Supreme Court recognized a new federal or state right that applies retroactively to

persons in the petitioner's situation, and the petition asserts a claim based on that right.

       {¶24} "(b) The petitioner shows by clear and convincing evidence that, but for

constitutional error at trial, no reasonable factfinder would have found the petitioner

guilty of the offense of which the petitioner was convicted or, if the claim challenges a

sentence of death that, but for constitutional error at the sentencing hearing, no

reasonable factfinder would have found the petitioner eligible for the death sentence."

       {¶25} In reviewing appellant's motion to dismiss/petition for postconviction relief,

we find appellant did not satisfy the requirements of R.C. 2953.23.

       {¶26} Furthermore, appellant's arguments are barred by the doctrine of res

judicata. As stated by the Supreme Court of Ohio in State v. Perry (1967), 10 Ohio

St.2d 175, paragraphs eight and nine of the syllabus, the doctrine of res judicata is

applicable to petitions for postconviction relief. The Perry court explained the doctrine

at 180-181 as follows:

       {¶27} "Under the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any
Stark County, Case No. 2011CA00276                                                       7


proceeding except an appeal from that judgment, any defense or any claimed lack of

due process that was raised or could have been raised by the defendant at trial, which

resulted in that judgment of conviction, or on an appeal from that judgment."

       {¶28} In reviewing appellant's motion to dismiss/petition for postconviction relief,

we find the arguments therein could have been raised at trial or on direct appeal. We

note several of appellant's arguments were so raised in prior appeals.

       {¶29} Upon review, we find the trial court did not err in denying appellant's

motion/petition.

       {¶30} Assignments of Error I, II, III, IV, V, VI, VII, and VIII are denied.

       {¶31} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Farmer, J.

Delaney, P.J. and

Edwards, J. concur.




                                               s / Sheila G. Farmer______________



                                               s / Patricia A. Delaney ___________



                                               s / Julie A. Edwards_____________

                                                               JUDGES

SGF/sg 813
[Cite as State v. Haddix, 2012-Ohio-4259.]


                     IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
DOUGLAS HADDIX                                 :
                                               :
        Defendant-Appellant                    :        CASE NO. 2011CA00276




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. Costs to

appellant.




                                               s / Sheila G. Farmer______________



                                               s / Patricia A. Delaney ___________



                                               s / Julie A. Edwards_____________

                                                            JUDGES